TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00528-CV



                                   In re Robert Lee Martin


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


               Relator filed a petition for writ of mandamus complaining that the trial court had

not ruled on his motion for appointment of counsel related to his petition for DNA testing.

See Tex. R. App. P. 52.8, see also Tex. Code Crim. Proc. art. 64.01 (West Supp. 2010). The State

has filed a response explaining that the trial court considered and denied Martin’s motion for

counsel on November 17, 2011. Because Martin has received the relief he sought via mandamus,

his petition is moot. We deny Martin’s petition for writ of mandamus.



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Filed: December 1, 2011